
	
		I
		112th CONGRESS
		1st Session
		H. R. 2698
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2011
			Mr. Reichert (for
			 himself and Mr. Blumenauer) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to broaden the
		  special rules for certain governmental plans under section 105(j) to include
		  plans established by political subdivisions.
	
	
		1.Expansion of application of
			 special rules for certain governmental plans to include plans established by
			 political subdivisions
			(a)In
			 generalSection 105(j)(2) of the Internal Revenue Code of 1986 is
			 amended—
				(1)by inserting
			 or established by or on behalf of a State or political subdivision
			 thereof  after public retirement system, and
				(2)by inserting
			 or 501(c)(9) after section 115 in subparagraph
			 (B) thereof.
				(b)Effective
			 dateThe amendments made by this section shall apply to payments
			 after the date of the enactment of this Act.
			
